Exhibit 10.1

MASTER ASSIGNMENT, AGREEMENT AND

AMENDMENT NO. 9 TO CREDIT AGREEMENT

 

This MASTER ASSIGNMENT, AGREEMENT AND AMENDMENT NO. 9 ("Agreement") dated as of
August 5, 2014 ("Effective Date"), is among Alta Mesa Holdings, LP, a Texas
limited partnership ("Borrower"), the affiliates of the Borrower party hereto
(the "Guarantors"), the Lenders (as defined below), Wells Fargo Bank, National
Association, as administrative agent for such Lenders (in such capacity, the
"Administrative Agent"), as issuing lender (in such capacity, the "Issuing
Lender"), and in its individual capacity as a Lender (in such capacity, "Wells
Fargo"), MUFG Union Bank, N.A. (formerly known as Union Bank, N.A.), in its
individual capacity as a Lender (in such capacity, "Union Bank"), Toronto
Dominion (New York) LLC, in its individual capacity as a Lender (in such
capacity, "Toronto Dominion"), ING Capital LLC, in its individual capacity as a
Lender (in such capacity, "ING"), Citibank, N.A., in its individual capacity as
a Lender (in such capacity, "Citibank"), Capital One, National Association, in
its capacity as a Lender (in such capacity, "Capital One"), BOKF, NA doing
business as Bank of Texas, in its capacity as a Lender (in such capacity,
"BOKF"), Amegy Bank National Association, in its capacity as a Lender (in such
capacity, "Amegy"), Texas Capital Bank, N.A., in its capacity as a Lender (in
such capacity, "TCB"; and together with Wells Fargo, Union Bank, Toronto
Dominion, ING, Citibank, Capital One, BOKF, and Amegy, each an "Assignor" and,
collectively, the "Assignors"), Natixis, in its individual capacity as a Lender
(in such capacity, "Assignee").

 

RECITALS

 

A.      Borrower is party to that certain Sixth Amended and Restated Credit
Agreement dated as of May 13, 2010, among Borrower, the lenders party thereto
from time to time (the "Lenders"), Administrative Agent, and Issuing Lender, as
heretofore amended (as so amended, the "Credit Agreement").

B.      The parties hereto wish to increase the Borrowing Base under the Credit
Agreement and in connection with such increase, the Assignors wish to assign
certain percentages of their rights and obligations under the Credit Agreement
as Lenders to the Assignee pursuant to the terms hereof.

C.      After the assignment and acceptance of the rights and obligations as set
forth herein have been made effective, the parties hereto agree to, subject to
the terms and conditions of this Agreement, (i) make certain amendments to the
Credit Agreement as provided herein and (ii) increase the Borrowing Base.

NOW THEREFORE, in consideration of the benefits to be derived by the parties
hereto and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.      Defined Terms; Other Provisions.  As used in this Agreement,
each of the terms defined in the opening paragraph and the Recitals above shall
have the meanings assigned to such terms therein.  Each term defined in the
Credit Agreement and used herein without definition shall have the meaning
assigned to such term in the Credit Agreement, unless expressly provided to the
contrary.  Article, Section, Schedule, and Exhibit references are to Articles
and Sections of and Schedules and Exhibits to this Agreement, unless otherwise
specified.  The words "hereof", "herein", and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  The term "including" means
"including, without limitation,".  Paragraph headings have been inserted in this
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Agreement and shall not be used
in the interpretation of any provision of this Agreement.



1

 

--------------------------------------------------------------------------------

 

Section 2.      Assignments and Acceptances.  In lieu of executing and
delivering an Assignment and Acceptance, Assignors and Assignee hereby agree to,
and Borrower hereby accepts, the following:

(a)    Assignment.  For an agreed consideration, each Assignor hereby
irrevocably sells and assigns to Assignee, and Assignee hereby irrevocably
purchases and assumes from the respective Assignors, subject to and in
accordance with the terms hereof and the Credit Agreement, as of the Effective
Date (i) such percentage in and to all of the respective Assignors' rights and
obligations in their respective capacities as Lenders under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified in Schedule II hereto
that would result in Assignors and Assignee having the respective Commitments
set forth in Schedule II attached hereto (including without limitation any
letters of credit and guaranties provided in connection with the Credit
Agreement), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the respective
Assignors (in their respective capacities as Lenders) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to, and in proportion to, the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned by
any Assignor to Assignee pursuant to clauses (i) and (ii) above being referred
to herein collectively as an "Assigned Interest").  Each such sale and
assignment is without recourse to any Assignor and, except as expressly provided
in this Agreement, without representation or warranty by any Assignor.  After
giving effect to the sale and assignment pursuant to this Section 2(a) and after
giving effect to the increase in the Borrowing Base set forth in Section 3
below, each Lender's Pro Rata Share of the Borrowing Base will be as set forth
next to its name on Schedule II attached hereto.

(b)    Representations and Warranties of Assignors.  Each Assignor (i)
represents and warrants that (A) it is the legal and beneficial owner of the
relevant Assigned Interest, (B) such Assigned Interest is free and clear of any
lien, encumbrance or other adverse claim, and (C) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby; and (ii)
assumes no responsibility with respect to (A) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (B) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (C) the financial condition of the Borrower, its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or (D)
the performance or observance by the Borrower, the Guarantor, its Subsidiaries
or Affiliates or any other Person of any of its obligations under any Loan
Document.

(c)    Representations and Warranties of Assignee.  Assignee (i) represents and
warrants that (A) it has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and to increase its Pro Rata Share under the
Credit Agreement, (B) it meets all the requirements to be an assignee under
Section 9.06 of the Credit Agreement (subject to such consents, if any, as may
be required under Section 9.06 of the Credit Agreement), (C) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the relevant Assigned Interest, shall
have the obligations of a Lender thereunder, (D) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (E) it has received a copy of the Credit Agreement and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.06 thereof, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter



2

 

--------------------------------------------------------------------------------

 

into this Agreement and to purchase such Assigned Interest, (F) it has,
independently and without reliance upon the Administrative Agent or the other
Lenders and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and to purchase such Assigned Interest, and (G) if it is not
incorporated under the laws of the United States of America or a state thereof,
on or prior to the date hereof, it has delivered to Administrative Agent any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by it; and (ii) agrees that (A) it will,
independently and without reliance on the Administrative Agent any Assignor or
any other Lenders, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (B) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

(d)    Payments.  From and after the Effective Date, Administrative Agent shall
make all payments in respect of each Assigned Interest (including payments of
principal, interest, fees and other amounts) to Assignee whether such amounts
have accrued prior to, on or after the Effective Date.  Assignors and Assignee
shall make all appropriate adjustments in payments by Administrative Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.

(e)    Consent; Waiver of Administrative Fees.  Administrative Agent, Issuing
Lender, and Borrower hereby consent to the Assignors’ assignment of the Assigned
Interests to Assignee and a one-time waiver of the $3,500 administrative fees
that would otherwise be payable by Assignee pursuant to Section 9.06(a)(iv) of
the Credit Agreement as a result of the assignment provided for herein, and
waive any other conditions to the effectiveness of such assignment that are not
expressly set forth in this Agreement, and agree that the terms of this
Agreement shall constitute an Assignment and Acceptance.

Section 3.      Agreement - Increase in Borrowing Base.  Subject to the terms of
this Agreement, as of the Effective Date, the Borrowing Base shall be increased
by $65,000,000, resulting in a new Borrowing Base equal to $350,000,000.  Such
new Borrowing Base shall remain in effect at that level until the effective date
of the next Borrowing Base redetermination made in accordance with the Credit
Agreement, as amended hereby.  The parties hereto acknowledge and agree that the
redetermination of the Borrowing Base set forth in this Section 3 shall not be
deemed to be (i) the scheduled, fall redetermination as provided for in Section
2.02(b)(i) of the Credit Agreement or (ii) an interim redetermination made at
the request of the Borrower or the Required Lenders as provided for in Section
2.02(c)(i) and (ii) of the Credit Agreement, respectively.  Each Lender's Pro
Rata Share of the resulting Borrowing Base, after giving effect to the
assignment made pursuant to Section 2 above and the increase in the Borrowing
Base set forth in this Section 3, is set forth in Schedule II attached hereto.

Section 4.      Amendment to Credit Agreement. 

(a)    Section 1.01 (Certain Defined Terms) of the Credit Agreement is hereby
amended by replacing the definition for “Lenders” in its entirety with the
following:

"Lenders" means a party hereto that (a) is a lender listed on the signature
pages of this Agreement on the date hereof, (b) is a lender that became a lender
under that certain Master Assignment, Agreement and Amendment No. 9 to Credit
Agreement dated as of August 5, 2014 which, among other things, amends this
Agreement, and (c) is an Eligible Assignee that became a lender under this
Agreement pursuant to Section 2.15 or 9.06.

 



3

 

--------------------------------------------------------------------------------

 

(b)    Schedule II  (Initial Borrowing Base and Pro Rata Share) to the Credit
Agreement is hereby replaced in its entirety with Schedule II  (Commitments;
 Borrowing Base; Pro Rata Share) attached hereto.

Section 5.      Representations and Warranties.  Each of the Guarantors and
Borrower hereby represents and warrants that: (a) after giving effect to this
Agreement, the representations and warranties contained in the Credit Agreement,
as amended hereby, and the representations and warranties contained in the other
Loan Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof) on and
as of the Effective Date as if made on and as of such date except to the extent
that any such representation or warranty expressly relates solely to an earlier
date, in which case such representation or warranty is true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representation or warranty that already is qualified or
modified by materiality in the text thereof) as of such earlier date; (b) no
Default has occurred which is continuing; (c) the execution, delivery and
performance of this Agreement are within the corporate, limited liability
company, or partnership power and authority of such Person and have been duly
authorized by appropriate corporate and governing action and proceedings; (d)
this Agreement constitutes the legal, valid, and binding obligation of such
Person enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity; (e) there
are no governmental or other third party consents, licenses and approvals
required in connection with the execution, delivery, performance, validity and
enforceability of this Agreement; and (f) the Liens under the Security
Instruments are valid and subsisting and secure Borrower's and the Guarantors'
obligations under the Loan Documents.

Section 6.      Conditions to Effectiveness.  This Agreement shall become
effective on the Effective Date and enforceable against the parties hereto upon
the occurrence of the following conditions precedent:

(a)    Administrative Agent shall have received multiple original counterparts,
as requested by Administrative Agent, of the following, duly and validly
executed and delivered by duly authorized officers of the parties thereto:

(i)        this Agreement and all attached Schedules; 

(ii)       replacement Notes, if requested by the applicable Assignors, payable
to each applicable Assignors or its registered assigns; and

(iii)      replacement Notes, if requested by Assignee, payable to each Assignee
or its registered assigns;

(b)    the representations and warranties in this Agreement made by the
Guarantors and Borrower shall be true and correct in all material respects;

(c)    Borrower shall have paid all reasonable fees and expenses of
Administrative Agent's outside legal counsel and other consultants pursuant to
all invoices presented for payment on or prior to the Effective Date; and

(d)    Borrower shall have paid the fee required under Section 7(f) below.

Section 7.      Acknowledgments and Agreements.



4

 

--------------------------------------------------------------------------------

 

(a)    Borrower and each Guarantor acknowledges that on the date hereof all
outstanding Obligations are payable in accordance with their terms and Borrower
and each Guarantor hereby waives any defense, offset, counterclaim or recoupment
with respect thereto.

(b)    Administrative Agent and the Lenders hereby expressly reserve all of
their rights, remedies, and claims under the Loan Documents.  Nothing in this
Agreement shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, (iii) any rights or
remedies of Administrative Agent or any Lender with respect to the Loan
Documents, or (iv) the rights of Administrative Agent or any Lender to collect
the full amounts owing to them under the Loan Documents.

(c)    Each Person party hereto hereby adopts, ratifies, and confirms the Credit
Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and
Borrower and the Guarantors acknowledge and agree that their respective
liabilities and obligations under the Credit Agreement, as amended hereby, and
the Guaranties, are not impaired in any respect by this Agreement.

(d)    From and after the Effective Date, all references to the Credit Agreement
and the Loan Documents shall mean such Credit Agreement and such Loan Documents
as amended by this Agreement.

(e)    This Agreement is a Loan Document for the purposes of the provisions of
the other Loan Documents.  Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.

(f)    The Borrower hereby agrees to pay a Borrowing Base increase fee for the
account of Assignee, after giving effect to the sales and assignments made
pursuant to Section 2 above, equal to 0.20% of the amount by which Assignee’s
Pro Rata Share of the “Borrowing Base”, as set forth on Schedule II, exceeds
Assignee’s highest prior Pro Rata Share of a Borrowing Base under the Credit
Agreement.  Such increase fee is (i) due and payable on the Effective Date, (ii)
deemed fully earned upon becoming due and payable, (iii) not refundable under
any circumstance upon payment thereof, and (iv) in addition to, and not in lieu
of, any other fees as the Borrower may have agreed to pay under the other Loan
Documents.

Section 8.      Reaffirmation of the Guaranty.  Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under its respective
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of all
of the Guaranteed Obligations (as defined in the Guaranties), as such Guaranteed
Obligations may have been amended by this Agreement, and its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under its respective Guaranty in connection with
the execution and delivery of amendments, consents or waivers to the Credit
Agreement, the Notes or any of the other Loan Documents.

Section 9.      Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument.  This Agreement may be executed by
facsimile signature or other similar electronic means and all such signatures
shall be effective as originals.



5

 

--------------------------------------------------------------------------------

 

Section 10.      Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted pursuant to the Credit Agreement.

Section 11.      Invalidity.  In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.

Section 12.      Governing Law.  This Agreement shall be deemed to be a contract
made under and shall be governed by and construed in accordance with the laws of
the State of Texas.

Section 13.      Entire Agreement. This Agreement, the Credit Agreement, as
amended by this Agreement, the Notes, and the other Loan Documents constitute
the entire understanding among the parties hereto with respect to the subject
matter hereof and supersede any prior agreements, written or oral, with respect
thereto.

 

[The remainder of this page has been left blank intentionally.]

 





6

 

--------------------------------------------------------------------------------

 



EXECUTED effective as of the date first above written.

 

 

 

BORROWER:

ALTA MESA HOLDINGS, LP

 

 

 

By: Alta Mesa Holdings GP, LLC, its general partner

 

 

 

By: /s/ Michael McCabe

 

Michael McCabe

 

Chief Financial Officer

 

 

 

 

GUARANTORS:

ALABAMA ENERGY RESOURCES LLC

 

ALTA MESA EAGLE, LLC

 

AMH ENERGY NEW MEXICO, LLC

 

AM IDAHO LLC

 

AM MICHIGAN LLC

 

TEA ENERGY SERVICES LLC

 

 

 

Each by:  /s/ Michael A. McCabe

 

Michael A. McCabe

 

Chief Financial Officer and Secretary

 

 

 

ALTA MESA ENERGY LLC

 

ALTA MESA FINANCE SERVICES CORP.

 

ALTA MESA HOLDINGS GP, LLC

 

Alta Mesa GP, LLC

 

ARI Development, LLC

 

Alta mesa acquisition sub, llc

 

BRAYTON MANAGEMENT GP II, LLC

 

CAIRN ENERGY USA, LLC

 

louisiana onshore properties llc

 

Petro Operating Company
Holdings, Inc.

 

the meridian production, llc

 

the meridian resource, llc

 

the meridian resource &

EXPLORATION LLC

 

tmr drilling, llc

 

virginia oil and gas, llc

 

 

 

Each by:  /s/ Michael A. McCabe

 

Michael A. McCabe

 

Chief Financial Officer

 

 

 

 

 

 





7

 

--------------------------------------------------------------------------------

 



 

 

 

ALTA MESA RESOURCES, LP

 

 

 

By:          Alta Mesa Resources GP, LLC,

 

        its sole general partner

 

 

 

By: /s/ Michael A. McCabe

 

Michael A. McCabe,

 

Chief Financial Officer

 

 

 

ALTA MESA SERVICES, LP

 

ARANSAS RESOURCES, LP

 

BUCKEYE PRODUCTION COMPANY, LP

 

GALVESTON BAY RESOURCES, LP

 

LOUISIANA EXPLORATION &

 

ACQUISITIONS, LP

 

NAVASOTA RESOURCES, LTD., LLP

 

NUECES RESOURCES, LP

 

OKLAHOMA ENERGY ACQUISITIONS, LP

 

ORION OPERATING COMPANY, LP

 

PETRO ACQUISITIONS, LP

 

PETRO OPERATING COMPANY, LP

 

TEXAS ENERGY ACQUISITIONS, LP

 

 

 

Each By: Alta Mesa GP, LLC, its sole general partner

 

 

 

By: /s/ Michael A. McCabe

 

Michael A. McCabe

 

Chief Financial Officer

 

 

 

BRAYTON RESOURCES, LP

 

By: Brayton Management GP, LLC, its general partner

 

 

 

By: /s/ Michael A. McCabe

 

Michael A. McCabe

 

Chief Financial Officer

 

 

 

BRAYTON RESOURCES II, L.P.

 

By: Brayton Management GP II, LLC, its general partner

 

 

 

By: /s/ Michael A. McCabe

 

Michael A. McCabe

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 





8

 

--------------------------------------------------------------------------------

 



 

 

 

GALVESTON BAY RESOURCES HOLDINGS, LP

 

 

 

By:       Galveston Bay Resources Holdings GP, LLC

 

      its sole general partner

 

 

 

By: /s/ Michael McCabe

 

Michael McCabe,

 

Chief Financial Officer

 

 

 

PETRO ACQUISITIONS HOLDINGS, LP

 

 

 

By:       Petro Acquisitions Holdings GP, LLC,

 

      its sole general partner

 

 

 

By: /s/ Michael McCabe

 

Michael McCabe,

 

Chief Financial Officer

 





9

 

--------------------------------------------------------------------------------

 



 

 

ADMINISTRATIVE AGENT/

 

ISSUING LENDER/

 

ASSIGNOR:

WELLS FARGO BANK, N.A.

 

 

 

By: /s/ Shiloh Davila

 

Shiloh Davila

 

Vice President

 





10

 

--------------------------------------------------------------------------------

 



 

 

ASSIGNOR:

MUFG UNION BANK, N.A.

 

(formerly known as Union Bank, N.A.)

 

 

 

By: /s/ David Helffrich

 

David Helffrich

 

Vice President

 





11

 

--------------------------------------------------------------------------------

 



 

 

ASSIGNOR:

TORONTO DOMINION (NEW YORK) LLC

 

 

 

By: /s/ Masood Fikree

 

Masood Fikree

 

Authorized Signatory

 





12

 

--------------------------------------------------------------------------------

 



 

 

ASSIGNOR:

ING CAPITAL LLC

 

 

 

By: /s/ Josh Strong 

 

Josh Strong

 

Director

 

 

 

By: /s/ Charles Hall

 

Charles Hall

 

Managing Director

 

 

 





13

 

--------------------------------------------------------------------------------

 



 

 

ASSIGNOR:

CITIBANK, N.A.

 

 

 

By: /s/ Daniel A. Davis 

 

Daniel A. Davis

 

Senior Vice President

 





14

 

--------------------------------------------------------------------------------

 



 

 

 

ASSIGNOR:

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

By: /s/ Nancy Mak 

 

Nancy Mak

 

Senior Vice President

 





15

 

--------------------------------------------------------------------------------

 



 

 

ASSIGNOR:

BOKF, NA doing business as Bank of Texas

 

 

 

By: /s/ Mari Salazar

 

Mari Salazar

 

Senior Vice President

 





16

 

--------------------------------------------------------------------------------

 



 

 

ASSIGNOR:

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

By: /s/ Mark A. Serice

 

Mark A. Serice

 

Senior Vice President

 





17

 

--------------------------------------------------------------------------------

 



 

 

ASSIGNOR:

TEXAS CAPITAL BANK, N.A.

 

 

 

By: /s/ Brenton D. Bellamy

 

Brenton D. Bellamy

 

Vice President

 





18

 

--------------------------------------------------------------------------------

 



 

 

ASSIGNOR:

NATIXIS

 

 

 

By: /s/ Andrew Keene

 

Andrew Keene

 

Vice President

 

 

 

By: /s/ Carlos Quinteros

 

Carlos Quinteros

 

Managing Director

 



19

 

--------------------------------------------------------------------------------